NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BINGJUN ZHANG; YINGLIN LIU,                     No.    19-70724

                Petitioners,                    Agency Nos.       A205-547-830
                                                                  A205-547-831
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Bingjun Zhang and Yinglin Liu, natives and citizens of China, petition pro

se for review of the Board of Immigration Appeals’ order dismissing their appeal

from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

Zhang’s inconsistent testimony regarding her abortion certificate, hospital

booklets, and rental house contract. See id. at 1048 (adverse credibility

determination reasonable under “the totality of circumstances”). Zhang’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Substantial evidence also supports the determination that

petitioners did not present corroborative evidence that would rehabilitate Zhang’s

credibility or otherwise establish her eligibility for relief. See Garcia v. Holder,

749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was

insufficient to rehabilitate credibility or independently support claim). Thus, in the

absence of credible testimony, petitioners’ asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      In light of this disposition, we do not reach petitioners’ contentions as to the

merits of their asylum or withholding of removal claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not required to decide

issues unnecessary to the results they reach).


                                           2                                    19-70724
      Substantial evidence also supports the BIA’s denial of Zhang’s CAT claim

because it was based on the same evidence found not credible, and the record does

not otherwise compel the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of the government if returned to

China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the materials petitioners reference in their opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-70724